Citation Nr: 1309813	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1980 to August 1984, and from April 1985 to September 1985. A subsequent enlistment from September 1985 to August 1990 resulted in an other than honorable character of discharge. 

This appeal to the Board of Veteran's Appeals (Board) arose from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.

This appeal was subject to prior remands by the Board in July 2005, October 2008, May 2010, and-most recently, in August 2012, to ensure compliance with due process requirements.  Unfortunately, further action is necessary to facilitate the Board's statutory review responsibilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this matter for the fifth time to ensure compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.   As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the remand instructions.

As noted in the introduction, the Veteran's last period of active service from September 1985 to August 1990 was deemed other than honorable by the U.S. Navy.  In both the May 2010 and August 2012 remands, the Board instructed the RO/AMC to make a formal character of discharge determination as to whether the "other than honorable" discharge for that period of service represents a bar to VA benefits based upon the Veteran's final period of service from September 1985 to August 1990 and then re-adjudicate the issue on appeal in a Supplemental Statement of the Case (SSOC).  To date, the claims file and the Virtual VA paperless claims systems contain no documentation to indicate that VA has made a determination on whether the Veteran's character of service for his last term of active service is a bar to VA benefits.  

The Board previously acknowledged that the AMC could reasonably have interpreted the May 2010 remand instruction to mean an administrative determination on the Veteran's character of service was not necessary in light of the medical examiner's negative opinion on the existence of a medical nexus between the Veteran's acquired mental disorder and his active service.  However, the Board was explicit in the August 2012 remand directive that the AMC needed to make a determination on whether the Veteran's character of service for his last term of active service is a bar to VA benefits and then re-adjudicate the matter on appeal.  No action was taken by the RO/AMC following the August 2012 Board remand.  

Again, the Board reiterates that a determination on whether the Veteran's character of service from September 1985 to August 1990 is a core issue of this case which must be addressed, regardless of a VA medical examiner's negative nexus opinion.  Here, the evidence of record shows that the Veteran was treated for cocaine dependence and a failed suicide attempt during his final term of service, and he was hospitalized for psychiatric treatment within two years of his separation from the last period of active service.  In light of the fact a claimant is entitled to one review of all determinations made on a claim, the Board may not make the initial determination here.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will make a formal character of discharge determination as to whether the "other than honorable" discharge for that period of service represents a bar to VA benefits based for the Veteran's final period of service for the period September 1985 to August 1990.  Per the previous Board remands, the RO/AMC's review must address the issue of insanity as defined by VA regulations.

2. Thereafter, re-adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative must be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


